Citation Nr: 0630392	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  99-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma and obstructive 
airway disease (claimed as respiratory problem) due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1954 to July 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran testified at a September 2002 hearing before a 
Decision Review Officer at the RO.  

In December 2004, the Board remanded this case for a VA 
examination, and issued a June 2005 decision.  The veteran 
appealed the latter determination to the United State Court 
of Appeals for Veterans Claims, which subsequently issued a 
December 2005 Order that granted a Joint Motion for Remand.  



FINDING OF FACT

The competent and probative medical evidence of record does 
not indicate that any asthma and/or obstructive airway 
diseases are a result of any military service asbestos 
exposure.  



CONCLUSION OF LAW

A respiratory disability was not incurred in active duty 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
September 2001, June 2003, December 2004, and February 2005 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

No prejudice results, however, in proceeding with the 
issuance of a final decision in this case without notice of a 
disability rating and effective date.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   Particularly, the 
veteran has been afforded the appropriate information in 
order to advance any contention regarding the claims 
considered herein.  The September 2001 and December 2004 
letters informed the veteran of any information and evidence 
needed to substantiate a claim of service connection.  
Additionally, the February 2005 letter listed the evidence 
received at the RO pursuant to the December 2004 VCAA letter.  
As such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issues below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran filed a claim of service connection 
pre-VCAA, and the RO supplied the veteran with subsequent 
notification.  See also Mayfield v. Nicholson, 444 F.3d 1328 
(2005), holding that any timing error can be cured when VA 
employs "proper subsequent process."  Moreover, a September 
2006 supplemental statement of the case was issued following 
the sufficient December 2004 letter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
December 2004 letter, which stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are reports from Larry Spratling M.D.; treatment 
records from Pulmonary Consultants; various radiology reports 
from 1993 to 2001; a report from Jeffrey Zuhl, M.D.; various 
articles related to asbestos; lay assertions from the 
veteran; records from the Phoenix VA Medical Center (VAMC) 
from September 2000 to October 2004; and VA examination 
reports from January 2002 and February 2005.  Furthermore, a 
medical examination is not necessary because the latter 
examination is sufficient for a decision on the claim at this 
time.  See 38 C.F.R. § 3.159(c)(4).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  


Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for asthma 
and obstructive airway disease (claimed as respiratory 
problem) due to asbestos exposure.  The central issue in this 
case is whether the veteran currently suffers from a disease 
entity, i.e., a current disability that is related to assumed 
in-service asbestos exposure, which, as illustrated below, is 
not shown by the most probative evidence of record.  

The veteran submitted various private medical records 
pursuant to his claim:  In August 1993, Edward L. Krufky, 
M.D., noted that posterior-anterior and lateral views of the 
veteran's chest revealed chronic pulmonary disease 
bilaterally, particularly on the left, with no acute disease.  
A February 1994 radiology report from Robert R. McCarver, 
M.D., noted that the veteran's chest was within normal limits 
without interval change from the previous study, and that 
chronic, senescent, and degenerative changes were not beyond 
average for age.  

By early 1997 Dr. Spratling (consulting for Saul Amber, M.D., 
due to the veteran's intractable cough) diagnosed the veteran 
as having asthmatic bronchitis, and in October, the veteran's 
symptomatology was asthmatic and obstructive airways disease 
and type.  Dr. Spratling noted the veteran had an onset of 
cough and intermittent wheezing ten years earlier, and had to 
cough for thirty minutes upon awakening in the morning.  The 
veteran's chest x-rays showed a slight increase in 
interstitial markings, more suggestive of bronchitis.  Dr. 
Spratling could not, however, rule out the fact that the 
veteran might have some microscopic asbestos in his lungs.  

The veteran submitted a January 1998 statement describing the 
sudden development of respiratory difficulties, particularly 
the development of bronchitis in the fall of 1987, fluid in 
the lungs in 1994, and a diagnosis of asthma in April 1997.  
The veteran referred to his family medical history by noting 
that his father had smoked for about 50 years and never had 
respiratory problems, as compared to the veteran's situation 
of having been exposed to asbestos in the Navy.  The veteran 
recited that his twenty-five months of military duty aboard 
seven ships produced an excess of 18,000 hours of exposure to 
asbestos.  The veteran stated that he believed the 
accelerated decline in his lung capacity was a direct result 
of his extensive exposure to asbestos hazards during active 
duty.  

In November 1998, John J. McGill, M.D., interpreted a 
radiology report with the veteran's reported clinical history 
in mind, which consisted of asbestos exposure and asthma.  A 
questionable spiculated nodule was seen on the lateral view, 
as were subtle interstitial changes of the lung bases, 
probably chronic.  

A March 1999 report from Dr. Spratling noted the veteran's 
asthma was stable and controlled, and mild interstitial 
changes consistent with asbestosis by history of mild degree.  
An accompanying radiology report noted a clinical history of 
asbestosis, with an impression of mild bibasilar interstitial 
fibrosis.

A November 1999 record from Dr. Spratling reiterated the 
assessment of mild interstitial fibrosis related to previous 
asbestos exposure.  An October 2001 report from Dr. Zuhl 
noted an x-ray indicating pulmonary fibrosis with risk 
factors for asbestosis being the Navy and possible exposure 
in that environment.  A November 2001 internal medicine note 
from Dr. Amber noted that the veteran's lungs had a few 
rhonchi and wheezes.  A December 2001 progress note by Dr. 
Zuhl rendered an assessment of pulmonary fibrosis, possibly 
asbestosis due to his exposure on a Navy ship, along with 
asthma and chronic obstructive pulmonary disease.  A CT scan 
that month reported mild bilateral lower lobe early 
peripheral fibrosis left greater than right.

The veteran underwent a January 2002 VA examination, where he 
reported the main symptoms were that he coughed up a moderate 
amount of sputum every morning, and congestion in the nose 
and chest.  The examiner noted the December 2001 CT chest 
scan, and stated there was no mention of anything suggestive 
of asbestosis.  The examiner's impression included a chronic 
cough, diagnosed as asthmatic bronchitis.  The examiner noted 
the veteran had only a general possibility of exposure to 
asbestos in his two years on a ship, as he worked in the flag 
office.  The examiner stated it appeared that asbestos was 
very unlikely to have played any role in the problem.

The veteran had another VA assessment in October 2002, and 
the examiner noted the veteran had a history of asbestos 
exposure.  He had some minimal fibrosis at the left lung on 
CT scan, but had no evidence of asbestosis on PFTs.  The 
examiner stated:  "Overall, there was no evidence of 
significant asbestos-induced lung disease."  

In May 2003, at the Phoenix VAMC, the veteran sought 
treatment for respiratory problems only-the veteran stated 
that he had been told to come in, but was not sure why.  The 
examiner noted an x-ray with basilar fibrosis.  The 
assessment was history of bronchitis, and chronic obstructive 
pulmonary disease.  In May 2004, records note a follow-up 
concerning chronic obstructive pulmonary disease, and that 
the veteran's past medical history included exposure to 
asbestos in the Navy.  A physical exam found clear lungs.  
The assessment was history of bronchitis, and chronic 
obstructive pulmonary disease.  An October 2004 treatment 
record from the Phoenix VAMC contained an "active problems" 
list for the veteran, including chronic obstructive pulmonary 
disease without exacerbation.  

At a February 2005 VA examination, the examiner noted that 
the claims file had been reviewed at length, and the 
veteran's history had been discussed at length.  The examiner 
noted that the Board's remand asked the examiner to assume 
that the veteran had been exposed to asbestos. 

The veteran was a smoker for fifteen years, approximately one 
pack per day, stopping cigarettes in 1968.  The veteran 
started having respiratory problems in 1987 when he developed 
a severe, intractable cough and in 1997, he was seen at the 
Mayo Clinic with a metacholine challenge, which showed some 
evidence of bronchospasm.  The veteran had been treated with 
multiple nasal medications, steroid nasal sprays, and various 
asthma bronchodilators.  The veteran had not been able to 
tolerate many of them, and all of them had given him only 
minimal relief.  The veteran's major complaint was cough with 
some clear and yellow sputum in the morning.  The veteran had 
no shortness of breath.  He considered himself physically 
active and was able to walk his dog three to four miles a 
day.  The veteran did not use oxygen, and had no 
antimicrobial therapy.  The examiner noted that the veteran 
was examined extensively in 2002 at the Carl T. Hayden VA 
Hospital, and at that time he had normal pulmonary function 
tests and a CT scan, which did not show asbestosis.  The 
examiner noted that the veteran's letters from his private 
pulmonologist gave a diagnosis of pulmonary fibrosis and also 
a diagnosis of asthma, but the two were not on the same line, 
and there was no implication that they were related.  

A physical examination revealed normal breath sounds 
bilaterally, anteriorly and posteriorly.  The breath sounds 
were vesicular, without any adventitial sounds.  There were 
specifically no ronchi or wheezing of any kind (the veteran 
denied any wheezing at any time).  Again, the examiner noted 
the question was whether the veteran's asbestos exposure 
caused or was related to his current asthma and obstructive 
airway disease.  The examiner proceeded to cite three key 
findings from medical texts and noted (1) the veteran's chest 
x-ray and CT scans had shown some fibrosis, but it was also 
true that the veteran was a cigarette smoker; (2) regarding a 
diagnosis of the disease, cough, sputum production, and 
wheezing were unusual and if present, were due to cigarettes; 
and (3) airway obstruction generally reflected exposure to 
cigarette smoke.  Moreover, the pulmonary function tests in 
asbestosis generally show reduced lung volume, including 
specifically reduced total lung capacity and total vital 
capacity.  The veteran had not demonstrated either of those 
issues.

The examiner opined that it was not at least as likely as not 
that the veteran's obstructive airway disease, including 
chronic cough, were related to asbestos exposure.  Cough was 
not, as stated before, a usual issue of asbestos and asthma 
or obstructive lung disease was not usually and would be a 
very rare complication of asbestos, if indeed, it ever 
occurred.  Therefore, it was not at least as likely as not 
that the veteran's respiratory symptoms were related to 
asbestos exposure.  The examiner stated that further x-rays 
and pulmonary function tests would not be contributory at 
that time because none of them had demonstrated anything 
other than what the examiner had described.  

The veteran contended that the January 2002 VA examiner 
lacked any expertise involving incidence of asbestos aboard 
U.S. naval vessels-particularly when the examiner stated the 
veteran had only a general possibility of exposure to 
asbestos in his two years on the ship as he had worked in the 
flag office.  Also, the veteran's representative asserted 
that the examiner's opinion should have been based upon the 
assumption that the veteran's statements were true.  

Contrary to the preceding contentions, the February 2005 VA 
examination report contained the examiner's statement that 
the Board's remand had asked the examiner to assume that the 
veteran had been exposed to asbestos.  In fact, the Board 
remanded the veteran's claim in December 2004 in part to 
ensure that a VA examiner would assume asbestos exposure.  
Indeed, the February 2005 VA examiner's ultimate conclusion 
following an exploration of subjective complaints, objective 
assessment of medical history contained in the claims file, 
and a physical assessment, contained an assumption that the 
veteran had been exposed to asbestos.  Specifically, the 
examiner concluded that the veteran's respiratory symptoms 
were not related to asbestos-meaning, asbestos exposure had 
not caused the current problems experienced by the veteran.  

The Board determines that on the whole, the examiner properly 
provided an opinion in keeping with the Board's remand that 
it should be assumed that the veteran had been exposed to 
asbestos.  The examiner, as noted above, determined that the 
veteran's respiratory problems could not be medically 
attributed to asbestos exposure given the character of 
symptoms.  Thus, the February 2005 VA medical opinion, when 
read in its entirety, weighs against a contended causal 
relationship.    

It is noted that the preceding conclusion addressed a medical 
question-that is, whether a particular disease entity could 
be attributed to asbestos.  VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases and 
offers a rationale for its opinion.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Bloom v. West, 12 Vet. App. 18 (1999).  
As the Board cannot generate its own medical conclusion, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
February 2005 VA examiner's probative opinion is relied upon 
to conclude that an etiological relationship has not been 
shown to exist (as legally required) between current 
respiratory problems and assumed military service asbestos 
exposure.  

Dr. Spratling's various diagnoses and statements are noted.  
In 1997, he could not rule out the fact that the veteran 
might have had some microscopic asbestos in his lungs, and in 
1999 that the veteran had mild interstitial changes 
consistent with asbestosis by history of mild degree.  Dr. 
McGill, additionally, in 1998 interpreted a radiology report 
with asbestos exposure in mind.  Moreover, a December 2001 
note from Dr. Zuhl rendered an assessment of pulmonary 
fibrosis, possibly asbestosis.  These latter notations, 
however, preceded the February 2005 VA examination, which 
provided a long-term perspective on the development of the 
veteran's respiratory problems.  That is, the February 2005 
VA examiner reviewed the veteran's claims file, and provided 
an informed opinion that the veteran did not currently suffer 
from an asbestos-related disability.  Thus, the Board finds 
that Dr. Spratling's mention of interstitial changes 
consistent with asbestosis by history, along with Dr. 
McGill's and Dr. Zuhl's references to asbestos exposure and 
asbestosis, respectively, had been considered and inherently 
resolved by the February 2005 VA examination.  

It is also noted that VA treatment notes (in 2000) contained 
a question of COPD or asthma, and that the veteran's history 
was not clear, more indicative of COPD status post asbestos 
exposure.  An October 2002 note from the Chief of the 
Pulmonary Section, however, rendered an assessment that the 
veteran had a history of asbestos exposure, and he had some 
minimal fibrosis at left lung base on CT scan, but had no 
evidence of asbestosis on PFTs-overall, there was no 
evidence of significant asbestos-induced lung disease.  

Also, the February 2005 VA examination report noted that the 
veteran had been examined extensively in 2002 at the Carl T. 
Hayden VA Hospital, and at that time, the veteran had normal 
pulmonary function tests, and a CT scan had not shown 
asbestosis. 

Because the February 2005 VA examination report provided a 
rationale for the opinion that the veteran did not suffer 
from an asbestos-related disease (based upon recitation of 
medical texts in relation to the symptoms exhibited by the 
veteran), evidenced a comprehensive review of historical 
medical evidence, and properly assumed that the veteran had 
been exposed to asbestos, the Board relies upon this 
examination.

Notably, the record does not contain equally probative and 
contemporaneous evidence to the contrary, and the veteran has 
not provided competent medical evidence that shows he in fact 
suffers from an asbestos-related respiratory disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(recognizing that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence).  
Because a preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  






ORDER

Service connection for asthma and obstructive airway disease 
due to asbestos exposure is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


